NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in
      the limited circumstances allowed under Rule 23(e)(1).

                                        2022 IL App (3d) 210053-U

                                  Order filed March 23, 2022
      ____________________________________________________________________________

                                                  IN THE

                                   APPELLATE COURT OF ILLINOIS

                                             THIRD DISTRICT

                                                    2022

      THE PEOPLE OF THE STATE OF ILLINOIS, )                  Appeal from the Circuit Court
                                           )                  of the 10th Judicial Circuit,
           Plaintiff-Appellee,             )                  Tazewell County, Illinois,
                                           )
           v.                              )                  Appeal No. 3-21-0053
                                           )                  Circuit No. 19-CF-543
                                           )
      MICHAEL S. ENGEL,                    )                  Honorable
                                           )                  Katherine S. Gorman,
           Defendant-Appellant.            )                  Judge, Presiding.
      ___________________________________________________________________________

            JUSTICE HOLDRIDGE delivered the judgment of the court.
            Justices McDade and Schmidt concurred in the judgment.
      ____________________________________________________________________________

                                                 ORDER

¶1          Held: The circuit court did not abuse its discretion when it sentenced the defendant to the
                  maximum term of seven years’ imprisonment.

¶2          The defendant, Michael S. Engel, pled guilty to two counts of aggravated criminal sexual

     abuse. The circuit court sentenced him to seven years’ imprisonment. The defendant appeals.

¶3                                         I. BACKGROUND

¶4          In October 2019, the State charged the defendant by information with three felonies that
     allegedly occurred in Mackinaw, Illinois. Count I alleged criminal sexual assault (720 ILCS 5/12-

     13(a)(3) (West 1996) now 720 ILCS 5/11-1.20(a)(3) (West 2018)) in that the defendant committed

     an act of sexual penetration upon M.E. in that he made contact between his mouth and the penis

     of M.E., who was under 18 years of age at the time of the offense and a family member of the

     defendant. Count II alleged aggravated criminal sexual abuse (720 ILCS 5/12-16(b) (West 1996)

     now 720 ILCS 5/11-1.60(b) (West 2018)) in that the defendant committed an act of sexual conduct

     upon M.E. when the defendant caused M.E. to touch the defendant’s penis for the purpose of the

     defendant’s sexual gratification or arousal and M.E. was under the age of 18 at the time of the

     offense and a family member of the defendant. Count III alleged aggravated sexual criminal abuse

     (720 ILCS 5/12-16(b) (West 1996) now 720 ILCS 5/11-1.60(b) (West 2018)) in that the defendant

     knowingly committed an act of sexual conduct upon M.E. in that the defendant touched M.E.’s

     penis for the purpose of the defendant’s or M.E.’s sexual gratification or arousal and at the time of

     the offense M.E. was under 18 years old and a family member of the defendant. The State alleged

     that these acts occurred between October 13, 1997, and October 12, 2001, and the defendant was

     subject to an extended statute of limitations. M.E. is the defendant’s biological, now adult, son

     (born October 1983).

¶5          The defendant pled guilty to counts II and III, and the State dismissed count I. There was

     no agreement as to sentencing. Counts II and III were Class 2 felonies subject to concurrent terms

     of four years’ probation or three to seven years’ imprisonment. Day-for-day sentencing applied

     with two years’ MSR and lifetime sex offender registration. The matter proceeded to sentencing.

¶6                                  A. Presentence Investigation Report

¶7          The presentence investigation (PSI) report provided that the defendant was retired but he

     mows lawns to keep himself busy. His work history included working with disabled children and


                                                      2
     adults. A former employer, where the defendant worked with adults with developmental

     disabilities, provided that there were no instances of policy violations but there were interactions

     with male residents that made some staff uncomfortable, such as when the defendant took the male

     residents to his house to go swimming. The former employer provided, in general, the issue

     involved the defendant being too physically close, and he was terminated for this behavior.

¶8          During the interview, the defendant detailed instances of sexual abuse in his own

     childhood. Also, the defendant blamed M.E.’s wife for the trouble he was in because she was a

     counselor and pushed M.E. to go to the police. The defendant stated “[M.E.] knows I was just

     teaching him.” He also stated that he did not believe that M.E. would be able to put together such

     a detailed victim statement without assistance. The defendant was hurt that M.E. went to the police.

     He stated that he did not believe that he did anything wrong, and he did not know why he did not

     have a relationship with either of his sons because he was only trying to help M.E. understand his

     body. When asked why he committed the offense, the defendant stated that he thought he was

     instructing M.E., they had an open relationship, and M.E. was slow and not understanding.

¶9          When the defendant was asked if he believed what he did was a crime, he stated

                    “I did it as I thought I was teaching him about his body, it dawned on me what he

                    wanted. It is pretty upsetting that he has turned on me like this, I don’t think I

                    deserve to go to jail over this. I’m not out looking for people to molest. *** I don’t

                    feel I raped him.”

            He went on to state

                    “I started talking to my son about sex. I showed him how to wash and clean himself

                    when we showered together. Did I touch him? Yes. I showed him his penis will get

                    hard, and I told him things about masturbation. He had a thing where he liked to


                                                      3
                      tickle his stomach, must have come across his penis, next thing I knew he

                      ejaculated. I was scared, then he would ask me to tickle his stomach, then we would

                      have another sex talk. When he was a teen he did have his shirt off then he took his

                      pants off and wanted me to play with it. I didn’t for long. He watched me masturbate

                      three or four times. I never made him touch it, he did it on his own accord.”

¶ 10          The report also explained that the defendant blamed his other son C.E. for exposing his

       pornography addiction. While recalling the past, the defendant became angry and said that C.E.

       installed spyware on his computer to see what he was doing. The report concluded that the

       defendant’s protective factors included his lack of criminal history, his financial status, and his

       lack of a substance abuse history. His risk factors included the lack of support the defendant

       receives from his family and his failure to take responsibility for his actions in the offense.

¶ 11                                        B. Sex Offender Evaluation

¶ 12          The sex offender evaluation summarized that the defendant (1) acknowledged having

       committed elements of the sexual offenses, (2) was able to intellectually understand the legal

       consequences involved for an adult engaging in sexually inappropriate contact with a minor, (3)

       was able to understand the psychological and sociological impact of adults engaging in sexual

       contact with children, (4) verbalized remorse for his abusive behaviors against M.E., and (5)

       denied sexual attraction to pre-pubescent or pubescent children. However, the evaluator believed

       that, based on the defendant’s conduct, it appeared likely that the defendant underreported his

       sexual attraction and/or interest in minors either on a historic or current basis. The LSI-R identified

       the defendant as a low risk for future sexual/violent and general criminal recidivism. His combined

       STATIC-99R and STABLE-2007 sexual re-offense risk was identified in the very low risk range.

       The defendant was deemed an appropriate candidate for sex offender treatment. Goals of treatment


                                                         4
       included full acknowledgement of personal responsibility for illegal sexual behaviors, identifying

       factors that contributed to his sexual offending, understanding his offense cycle, and continuing

       development and enhancement of his empathetic understanding of his sexual behavior and the

       consequences created for the victims and/or others involved.

¶ 13                                               C. Testimony

¶ 14                                                  1. M.E.

¶ 15            M.E. testified that the defendant was his father and that he currently resided in Indiana with

       his wife and three-year-old daughter. M.E. stated that while he was suffering from sexual abuse,

       his mother was mentally unstable. She was very nervous and anxious. M.E. stated that he never

       wanted to do anything to make her upset or nervous. He feared that she was at a point where she

       could take her own life. He recalled an incident when he was in high school and he told his mother

       the things the defendant was doing to him and she said, “you will not F-ing tear this family apart.”

       At that point, he felt it was best to be quiet about the situation with the defendant. This did not

       appear to be the only instance of abuse of which M.E.’s mother was aware. When M.E. was a

       freshman in college, his brother, C.E., discovered that the defendant was sending pornographic

       emails to M.E. The family addressed the matter with an elder at church, and it was not addressed

       again.

¶ 16            In 2008, M.E. was two years out of college when his mother was diagnosed with cancer.

       He had a casual relationship with the defendant, and M.E.’s mother and the defendant moved to

       Kentucky around 2010. M.E.’s mother passed away in 2011. M.E. went to visit the defendant in

       Kentucky by himself for about three days. M.E. stated that, “[o]ne of the deathbed wishes from

       my mom was to take care of my dad.” While visiting the defendant, M.E. asked him for money to

       help him move. The defendant offered $100 and stated that he was not going to help anymore after


                                                          5
       that. M.E. did not take his money and decided he wanted to make it on his own. M.E. made one

       last trip to Kentucky to see the defendant over the Fourth of July in 2012.

¶ 17          Thereafter, still in 2012, M.E. contacted the police. He stated that his mother’s death

       influenced the timing of his contact with police because he felt there would not be a tragic

       consequence of him coming forward. He also stated there were three other incidents that prompted

       his contact with police. First, M.E. explained that he purchased a home with another family in

       Indiana. He was close friends with the family and they worked on youth ministry together. The

       family had a seven-year-old son. The defendant was introduced to the family when he visited from

       Kentucky and when M.E. and the family visited Kentucky. M.E. had a phone conversation with

       the defendant where the defendant asked if the parents of the seven-year-old boy would approve

       of the boy staying with the defendant for a week by himself.

¶ 18          Second, when M.E. was involved with youth ministry, he had another family that helped

       out and they had a son in high school. M.E. brought the family to Kentucky for a boating trip. The

       defendant asked if the son could stay with him for a week. Third, M.E. stated that the defendant

       had a neighbor with a disability in which he suffered brain damage from serving in the military.

       M.E. estimated that the neighbor was in his mid-20s. The defendant made a point to take care of

       the neighbor. M.E. stated that one time when the neighbor was intoxicated, the defendant put him

       to bed in the defendant’s home. M.E. recalled another incident when he and his family visited the

       defendant in Kentucky and the defendant disappeared without informing anyone. When the

       defendant returned, he stated he was at his neighbor’s house to help him. M.E. found this triggering

       as he also had a disability (he was deaf in one ear and had loss of hearing in the other).

¶ 19          After M.E. contacted the police in 2012, the case was not moving forward, so he contacted

       people in the defendant’s life to make them aware of the situation to protect future victims. He


                                                        6
       also informed the defendant that he filed a police report. M.E. stated that if the defendant wanted

       a relationship with him, he needed to go to counseling, have an accountability partner, and be in a

       support group. M.E. had not heard from the defendant since. Regarding the outcome of the case,

       M.E. stated that he originally only wanted the defendant to serve a maximum of six months in jail

       instead of prison because the defendant was having a hard time. He wanted to be compassionate.

       However, after M.E. received the defendant’s PSI evaluation results, his preference changed. He

       felt that the defendant was victim blaming. Therefore, he had no preference on sentencing.

¶ 20          M.E. described the impact of the defendant’s actions. He stated that he was led to believe

       that fathers touched their kids sexually and that it was okay even though it did not feel that way.

       He struggled with not wanting to have children because he did not want to touch them sexually.

       M.E. was embarrassed and ashamed and felt trapped as he could not talk about it with anyone else.

       His mother was emotionally unstable, and he feared that she would commit suicide. He felt that

       the weight of keeping the family together rested on him and being silent was the only thing he

       could do. M.E. believed that his loss of hearing and being male was a big part of why the defendant

       took advantage of him. He had dealt with anxiety, depression, panic attacks, anger, flashbacks,

       trouble sleeping, and suicidal thoughts as the result of the sexual abuse. M.E. has been in

       counseling and taking medication for his anxiety and depression. He struggles with trusting people

       in authority and being open with his own family. M.E. used to feel paranoid that people would

       find out about the sexual abuse, but since his mother’s passing, he felt free to speak up. He felt the

       weight of responsibility in protecting other people from his father.

¶ 21                                            2. Gene Morgan

¶ 22          Gene Morgan testified that he lived in Kentucky and had known the defendant for about

       six years from church. Morgan stated that he would see the defendant every week at church but


                                                         7
       they also passed out flyers together and held events for the community. The defendant played

       piano for the church. The defendant was there for Morgan when he had a heart attack and also

       when he broke both legs the next year. The defendant visited him several times in the nursing

       home, brought food to his home, and took care of his yard. When Morgan learned of the charges

       against the defendant, he was surprised because the defendant “lived his life as a Christian man as

       close to the Lord as anybody in our church.” He stated that the defendant told him that he had done

       things with his son that should not have happened, was sorry for it, wished it never happened,

       would change it back if he could, and became withdrawn since the news came out. Morgan

       believed that it would be safe for the defendant to be alone with his grandchildren.

¶ 23                                             3. Jim Bryant

¶ 24          Jim Bryant testified that he had a weekend home across the street from the defendant in

       Kentucky. He had known the defendant since 2010. They would have conversations outside and

       shared some meals together. The defendant watched Bryant’s lake home while he was not there.

       Bryant had given the defendant a key to his home, and the defendant had helped him on occasion.

       He had never seen the defendant involved in any inappropriate behavior or conduct with younger

       people. Bryant stated that he had a lot of family at the house and no one was ever uncomfortable.

       Since learning of the charges against the defendant, Bryant’s opinion of the defendant had not

       changed. Bryant stated that it would be safe for the defendant to be alone with Bryant’s children.

¶ 25                                            4. Louie Perez

¶ 26          Louie Perez testified that he lived close to the defendant in Kentucky. He had known the

       defendant for 30 years and first met him at church. Perez retired and had a house built in the area

       shortly after the defendant and his wife had their house built. He stated that he had two boys who

       grew up with the defendant’s two boys. Sometime after the defendant’s wife passed away, M.E.


                                                        8
       called Perez and told him to be careful with his grandkids around the defendant because the

       defendant had abused him. Perez approached the defendant about it. The defendant admitted that

       something happened, cried, and was very saddened about it. Perez stated that the defendant was

       still his friend and that Perez was going to work towards forgiveness. He stated, “that’s between

       him and his son,” and he had no problems with the defendant at all. Perez noticed that the defendant

       had become withdrawn. He stated that he still allows his grandchildren to be around the defendant

       and socialize with him, but they are not at his house alone.

¶ 27                                           5. The Defendant

¶ 28          The defendant testified he was 68 years old. He discussed that he was involved with his

       church. The defendant was diagnosed with diabetes in 2006 and said it was out of control because

       of stress. Specifically, his blood sugar ran high, and when he tried to get his blood sugar down, it

       goes too low. There were times when he has passed out. The defendant wore a device that monitors

       his blood sugar and communicates with his phone. He needs access to the internet to read the

       device. The defendant administers himself two injections of insulin, one in the morning and one

       at night, and three injections before he eats. He also takes pills for high blood pressure, high

       cholesterol, and acid reflux. The defendant sees a doctor every three months or as needed but has

       never been hospitalized for problems with his diabetes. He stated that he also has back problems

       and has difficulty sitting or lying down for a long time and receives injections in his spine.

¶ 29          The defendant recalled that M.E. went to stay with him after his wife passed away. He

       stated that they had a good time as they went out on the boat, went out to eat, watched movies, and

       played games. The defendant said things went bad when M.E. asked him for money for a down

       payment. He said he was not comfortable giving M.E. money to buy a house with another couple.

       M.E. visited him over the Fourth of July weekend in 2012, and then filed the police report.


                                                        9
¶ 30           In 2019, the defendant received a letter from a lawyer in Illinois stating that he was going

       to need legal services and that was how he became aware of the charges. He was advised to wait

       until he received a letter from the court. Three officers came to his home to arrest him. The

       defendant told them he was expecting a letter. The officers informed him that he was not going to

       get a letter and arrested him. The defendant stated the officers would not allow him to put socks

       on, and they cuffed his hands too tight and did nothing after his complaints. When he arrived at

       the detention center, he was put in a small cell and it hurt to bend his back. They kept him in a

       holding cell for five days where he slept on the floor and it was cold. The defendant stated when

       his charges were read aloud in court the other inmates became aware of the charges and threatened

       his life.

¶ 31           The defendant was surprised that the PSI and sex offender evaluation believed he did not

       accept responsibility or deflected responsibility even though he was rated low risk. He stated that

       he told the evaluator what he did to M.E. and how it happened. The defendant stated he was sorry

       and never should have done that as a parent and put his child through that. He also recalled the

       terms M.E. stated in order for them to have a relationship. However, the defendant did not know

       how to approach a counselor with the situation. He stated that he has no contact with anyone in his

       family, and he does not know why his sister will not contact him. The defendant stated he no longer

       went to church because they no longer wanted him there and that he was paranoid about going

       anywhere because everybody knows.

¶ 32           On cross-examination, the State asked the defendant if he recalled making certain

       statements that were contained within the PSI. Specifically, the defendant was asked why he

       committed the offense and he responded that he thought he was instructing M.E., they had an open

       relationship, M.E. was slow and not understanding, and he should not be punished for that. The


                                                       10
       defendant did not remember saying that he should not be punished. He reiterated that he told the

       counselor that was how it started, as an instruction, then it became more sexual. The defendant

       disagreed that he said he was not taking responsibility. The State continued and read specific

       quotes from the defendant, such as M.E. was learning about his body, it dawned on him what M.E.

       wanted, it was upsetting that M.E. turned on him like this, he did not deserve to go to jail, he was

       not looking for people to molest, and he did not feel that he raped M.E. The defendant said that he

       never said the word “rape” but stated that he molested his son as rape would be intercourse.

¶ 33          The State continued with more statements made in the reports, such as the defendant

       admitted he touched M.E., showed M.E. his penis would get hard, and told M.E. things about

       masturbation. The defendant explained that M.E. “had a thing” where he liked the defendant to

       tickle his stomach, and he “must have come across his penis.” Next thing he knew, M.E. ejaculated.

       The defendant agreed that he made these statements during the evaluations.

¶ 34                                         D. Closing Arguments

¶ 35          The State argued that the defendant’s general attitude was the most important factor in the

       case. It stated that the defendant’s statements in court and in the PSI can be summarized as self-

       pitying and victim blaming. He felt sorry for himself because his adult sons would not have contact

       with him because he sexually abused M.E. He expressed feeling sorry for himself because his

       church asked him not to attend, and he was uncomfortable with the circumstances surrounding his

       arrest. The State argued that the defendant never portrayed any sincere sympathy for M.E. nor did

       he ever express feeling genuinely sorry for what he did to M.E. Instead, the defendant continued

       to express anger at his sons. For instance, the State provided that the defendant blamed C.E. for

       people finding out about his pornography addiction. The PSI officer said that the defendant got

       angry on the phone when telling the officer about C.E. installing spyware on his computer to see


                                                       11
       what he was doing. The State found this significant because this was when the defendant’s sexual

       abuse of M.E. first came to light, which led the family to speak with an elder at their church.

¶ 36          The State also argued that the defendant continued to condescend and insult M.E. It pointed

       to M.E.’s testimony where he believed he was targeted because of his disability and because the

       defendant thought he was weak and vulnerable. The State pointed to the PSI where the defendant

       blamed M.E.’s wife for the criminal troubles because he thought that M.E.’s wife convinced him

       that this was the way to go. The defendant believed that M.E. must have had an outside influence

       to go to the police. The defendant also insulted M.E.’s intelligence by stating that he would not

       have been able to put together a statement that detailed without help. The State also argued that

       the defendant was surrounded by people who enable him and the court could not rely on them to

       protect others from the defendant. The State provided that a sentence of probation would seriously

       deprecate the seriousness of the offense, be inconsistent with the ends of justice, and not serve the

       goal of protecting the public from the defendant. It argued that the defendant could not be

       rehabilitated at this point because he still blamed M.E. for his own crimes. The defendant continued

       to explain that the sexual abuse started as a teaching lesson implying that he was a good father.

       The State noted the way the defendant phrased things, such as stating M.E. watched him

       masturbate, instead of stating that he masturbated in front of M.E. The State asked the court to

       consider the irreparable harm the defendant caused M.E. and that the sentence reflect the important

       goal to deter the defendant from committing a crime like this again. The State noted mitigating

       factors, such as the defendant’s lack of criminal history and his health. The State requested that

       the court sentence the defendant to seven years’ imprisonment.

¶ 37          The defense asked the court to sentence the defendant to probation with stringent

       conditions required of sex offender probation. Defense counsel noted that the defendant did not


                                                        12
       have a criminal record and there had been a long period of time since any abuse occurred. Further,

       he was involved in church, helped others, and also had neighbors that trusted him despite his

       history. The defense agreed the defendant should be punished but that he was “essentially a lonely,

       pathetic, ill old man living by himself in the State of Kentucky with this dark thing in his past but

       nothing since that time.” Defense counsel explained, because of his pathetic existence, he is

       already in something similar to a cell. Also, since the defendant would have to be on the sex

       offender registry, his freedoms will already be restricted. Last, the defense stated that the

       defendant’s medical condition would put an undue burden on Illinois taxpayers.

¶ 38                                            E. Allocution

¶ 39          The defendant gave a statement in allocution. He spoke directly to M.E. and apologized

       for the abuse and stated that M.E. was not responsible for what happened. The defendant stated he

       had been stressed and wanted a relationship with his sons. He stated time has passed, and he

       learned a lot through what he did and asked the court to be lenient.

¶ 40                                             F. Sentence

¶ 41          The court stated it considered the PSI, evidence, arguments, statement of allocution, factors

       in aggravation and mitigation, the history and character of the defendant, and the circumstances

       and nature of the offense. It found that the defendant was not inclined to be responsible for what

       happened, and he felt sorry for himself. The court noted (1) the defendant blamed M.E.’s wife for

       the trouble he is currently in because she is a counselor, (2) the defendant stated he was teaching

       M.E., (3) the defendant suggested that children get over sexual abuse with limited impact to their

       lives, (4) the defendant’s responses to a questionnaire suggested that he held many cognitive

       distortions regarding children and sexual behavior typically seen in men who abuse children, and

       (5) the evaluator noted that the defendant’s risk for sexual re-offense was higher than what the


                                                        13
       current risk assessment could accurately measure. The court stated that probation would deprecate

       the seriousness of the offense and would be inconsistent with the ends of justice. It sentenced the

       defendant to seven years’ imprisonment followed by two years’ mandatory supervised release.

¶ 42          The defendant filed a motion to reconsider the sentence, arguing that his sentence was

       excessive due to his lack of criminal history, the time that had elapsed since the offense without

       any wrongful conduct in the interim, the sex offender evaluation categorizing him as very low risk,

       his pretrial behavior and compliance, and his current life circumstances. The court denied the

       motion to reconsider, stating that it had considered all of the factors raised in the motion and

       sentenced the defendant accordingly. The defendant appeals.

¶ 43                                             II. ANALYSIS

¶ 44          The sole issue the defendant raises on appeal is whether the circuit court abused its

       discretion in sentencing him to seven years’ imprisonment. This court has the power to reduce a

       sentence pursuant to Illinois Supreme Court Rule 615(b)(4) (eff. Jan. 1, 1967). However, our

       supreme court has admonished that this power should only be exercised cautiously and sparingly.

       People v. Jones, 168 Ill. 2d 367, 378 (1995). As such, we will not alter a defendant’s sentence

       absent an abuse of discretion by the circuit court. People v. Stacey, 193 Ill. 2d 203, 209-10 (2000).

       A sentence within statutory limits will be deemed excessive, and the result of an abuse of

       discretion, where the sentence is greatly at variance with the spirit and purpose of the law or

       manifestly disproportionate to the nature of the offense. Id. at 210.

¶ 45          The sentencing range for a particular offense is dictated by statute. Within that statutory

       range, the court is charged with imposing a sentence based on the particular facts of the case, which

       includes the nature of the offense and the character of the defendant. People v. Fern, 189 Ill. 2d

       48, 55 (1999). The circuit court considers other factors such as the defendant’s credibility,


                                                        14
       demeanor, general moral character, mentality, social environment, habits, and age. Id. at 53. The

       circuit court is afforded discretion in imposing a sentence and its sentencing decisions are entitled

       to great deference. People v. Murray, 2020 IL App (3d) 180759, ¶ 26. This deference

       acknowledges that the circuit court observes the defendant and proceedings, which affords it a far

       better opportunity to consider the relevant factors. Fern, 189 Ill. 2d at 53. Therefore, we cannot

       substitute our judgment for that of the circuit court merely because we would have weighed the

       factors differently. People v. Alexander, 239 Ill. 2d 205, 213 (2010). Although the circuit court has

       wide latitude in fashioning a sentence within the statutory limits, the court cannot consider

       incompetent evidence, improper aggravating factors, or ignore pertinent mitigating factors. People

       v. Hernandez, 204 Ill. App. 3d 732, 740 (1990).

¶ 46          In the case before us, the defendant makes numerous arguments to support his contention

       that the court failed to give proper weight to critical factors in mitigation: (1) he had no criminal

       history or claims of abuse since the commission of this offense; (2) his likelihood of reoffending

       is negligible as (a) the abuse was confined to a specific period of time, (b) it was directed only at

       his son, and (c) he will be a registered sex offender which eliminates any potential contact with

       children of the same age that M.E. was at the time of offense; (3) he is advanced in years and has

       significant health problems; (4) he would comply with the terms of probation as he complied with

       the conditions of pretrial release; (5) imprisonment would endanger his medical condition; (6) he

       had a support system to help with his rehabilitation; (7) the sex offender evaluation concluded that

       he was at low risk to reoffend and the court did not give it enough weight when it stated that the

       sentence was necessary to protect the public; (8) the court should have considered the attitude and

       ulterior motive of M.E. (stating that M.E. went to the police after the defendant denied his request

       for financial assistance to purchase a home and M.E. initially agreed that probation was a


                                                        15
       compassionate sentence but changed his mind); and (9) the abuse occurred 20 years ago and he

       has since led a law abiding life and continued a relationship with M.E. after the abuse.

¶ 47          For the following reasons, we find that the circuit court did not abuse its discretion when

       it sentenced the defendant to a term of seven years’ imprisonment. First, Class 2 felonies are

       subject to a term of imprisonment of not less than three years and not more than seven years. 730

       ILCS 5/5-4.5-35(a) (West 1996). Although the defendant received the maximum sentence allowed,

       we presume that it was proper because it falls within the permissible statutory range. People v.

       Brown, 2018 IL App (1st) 160924, ¶ 10. Second, the defendant makes no allegation that the court

       considered incompetent evidence, considered improper aggravating factors, or ignored pertinent

       mitigating factors. Hernandez, 204 Ill. App. 3d at 740. Instead, he takes issue with the apparent

       weight the court gave to the pertinent factors and argues that his sentence is at great variance with

       the spirit and purpose of the law and manifestly disproportionate to the nature of the offense.

¶ 48          The record before us establishes that the court was aware of and considered the factors the

       defendant argues as they were part of the record, discussed at the sentencing hearing, and discussed

       at the hearing on the defendant’s motion to reconsider the sentence. The record also demonstrates

       that the court fashioned a sentence that was appropriate based on the circumstances of the case,

       including the nature of the offense and the defendant’s character. See Fern, 189 Ill. 2d at 55.

¶ 49          The court made specific mention of the defendant’s behavior since his arrest, such as

       blaming M.E.’s wife for encouraging M.E. to come forward, his insistence that he was teaching

       M.E. about his body, feeling sorry for himself, and his failure to take responsibility for the abuse

       he perpetrated against M.E. We also make note of the defendant’s explanation of events that placed

       blame on M.E., such as stating M.E. watched him masturbate, instead of stating that he

       masturbated in front of M.E. Although there was no indication that the defendant had committed


                                                        16
       any offense since his abuse of M.E., his responses during the evaluations indicated that he held

       many cognitive distortions regarding children and sexual behavior seen in men who abuse

       children. The sex offender evaluation also provided that, although the defendant’s risk of

       reoffending was rated as low, it was likely that the defendant underreported his sexual attraction

       and/or interest in minors either on a historic or current basis when considering his past conduct.

¶ 50          The record also contained factors in mitigation that the defendant argues on appeal, such

       as the defendant’s health, his lack of any other criminal conduct, and his compliance with pretrial

       release. However, the weight attributed to the factors in aggravation and mitigation depends on the

       particular circumstances presented, and we emphasize that the balance to be struck among

       aggravating and mitigating factors is a matter of judicial discretion. Hernandez, 204 Ill. App. 3d

       at 740. For the reasons explained, we fail to find that the court abused its discretion when it found

       that the factors in totality favored a sentence of seven years’ imprisonment, and we cannot say that

       the sentence is greatly at variance with the spirit and purpose of the law or manifestly

       disproportionate to the nature of the offense.

¶ 51                                           III. CONCLUSION

¶ 52          For the foregoing reasons, the judgment of the circuit court of Tazewell County is affirmed.

¶ 53          Affirmed.




                                                        17